IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00154-CV
 
Peach Creek Partners, LTD.,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court at Law No.
1
Brazos County, Texas
Trial Court No. 473-CC
 

MEMORANDUM  Opinion

 
Appellant has filed a motion to dismiss its
appeal.  See Tex. R. App. P. 42.1(a)(1). 
Dismissal of this appeal would not prevent a party from seeking relief to which
it would otherwise be entitled.  Appellant’s motion to dismiss is granted.  The
appeal is dismissed.
PER CURIAM
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
Appeal dismissed
Opinion delivered and
filed October 10, 2007
[CV06]